Citation Nr: 1411151	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a right ankle disorder.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis, left ankle.

3.  Entitlement to an evaluation in excess of 10 percent for arthritis, right knee.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from February 1972 to June 1977.  

These claims come before the Board of Veterans' Appeals on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Virtual VA claims file has been reviewed.  There are no documents located in the Veterans Benefits Management System.

This case was previously remanded by the Board in February 2012.  

In a January 2012 Appellate Brief Presentation, the Veteran's representative asserts that the record raises a claim for service connection for diabetes mellitus and a cardiac disorder due to service in Vietnam.  These issues were referred to the Agency of Original Jurisdiction (AOJ) in the Board's February 2012 remand.  However, the AOJ has not yet developed or adjudicated these claims.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that an attachment to the October 2012 supplemental statement of the case (SSOC) indicates that the Veteran was granted a separate 10 percent disability evaluation for an acquired deformity of the right ankle and foot, as well as a noncompensable disability evaluation for a left foot calcaneal spur.  Additionally, it appears that the Veteran may have been granted a separate 10 percent evaluation for his service-connected arthritis of the left knee, although the basis for the separate evaluation is unclear.   However, no rating decision, letter providing notice thereof, or SSOC (in lieu of a rating decision) as to these separate evaluations has been issued, and no effective date is discussed for any of the separate evaluations.  As previously mentioned, the Virtual VA claims file has been reviewed; these documents have not been associated with the Veteran's electronic claims file.  There are no documents located in the Veterans Benefits Management System.  

Efforts were made to locate an existing rating decision and notice, but unfortunately these have been unsuccessful.  As such, the Veteran's claims are remanded to the RO to issue an appropriate rating decision as to the separate evaluations to the Veteran and associate a copy of such a rating decision and notice thereof with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should clarify whether the Veteran is being granted a separate 10 percent disability evaluation for his service-connected left knee.

2.  The RO/AMC should issue a rating decision implementing the grant of a separate 20 percent disability evaluation for an acquired deformity of the right ankle and foot, as well as the grant of a separate noncompensable disability evaluation for a left foot calcaneal spur, as indicated in the October 2012 SSOC.  If a separate evaluation is being assigned for the left knee, the RO/AMC should include that evaluation in the rating decision.  

3.  The RO must provide the Veteran and his representative with notice of the rating decision and notice as to the Veteran's procedural and appellate rights.  These issues should only be returned to the Board if the Veteran timely disagrees with the ratings or effective dates assigned and timely perfects his appeal after issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


